Citation Nr: 1029869	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-34 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
disabling for migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1997 to November 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, inter alia, increased his evaluation for his 
migraine headaches from noncompensable to 10 percent disabling.

In October 2006, and again in May 2009, the Board remanded this 
case for additional development.  The case has now been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's migraine headaches have been characterized by 
prostrating attacks occurring on an average once a month over the 
last several months.

2.  The Veteran's migraine headaches have not been characterized 
by very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no greater, for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Letters dated November 2003, February 2008, June 2009, and July 
2009, provided to the Veteran before the January 2004 rating 
decision, the June 2008 supplemental statement of the case, and 
the May 2010 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish his claim, what VA would do and had done, 
and what evidence he should provide.  The letters also informed 
the Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was provided 
with such notice in February 2008.  

The Federal Circuit has held that VA's duty to notify, codified 
at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  VA has obtained the Veteran's 
service treatment records, VA treatment records, and available 
private treatment records.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regarding the 
Board's October 2006 and May 2009 remands, the RO was instructed 
to 1) provide the Veteran with a corrective notice required under 
Dingess, supra; 2) ask the Veteran to identify all health care 
providers who have treated him for his migraine headaches and 
obtain records from the identified providers; and 3) provide the 
Veteran with VA examination.  The Board finds that the RO has 
complied with these instructions by providing the veteran with 
VCAA notice required under Dingess and by obtaining treatment 
records from the Veteran's private treating physicians.  The 
Board further finds that the VA examination report of July 2009 
substantially complies with the Board's May 2009 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary. 
 
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  A 50 percent disability rating applies where the 
Veteran has very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent disability rating applies where the Veteran has 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  A 10 percent disability 
rating applies where the Veteran has characteristic prostrating 
attacks averaging one in two months over the last several months.

The Veteran contends in an August 2003 letter that he has severe 
migraine headaches about 3 to 4 times per month.  He describes 
his headaches as involving a throbbing pain that is made worse by 
the slightest movement or noise.  He also notes that his 
headaches can prevent him from concentrating.  The Veteran 
reports that he takes extra-strength over-the-counter medication 
for his headaches, which are also sometimes alleviated by laying 
down in the dark.  In September 2004, the Veteran wrote that he 
continues to have 3 to 4 frequent completely prostrating attacks 
per month, with photophobia, dizziness, nausea, and vomiting.  He 
asserted that oral medications do not reduce his migraines, and 
that to do so he must lie down and turn out the lights.  He 
stated that "I can only work 30 hours a week due to [these] 
attacks."

The Veteran's representative asserted in July 2010 that the 
Veteran used 53 hours of sick leave plus 30 hours of annual 
leave, all due to his migraine headaches, in 2009.  He further 
alleged that the Veteran used approximately 72.5 hours of sick 
leave and 30 hours of annual leave for his migraine headaches 
from January 2010 to July 2010.  Calculating based on eight hour 
days, this would represent 10.375 days lost (just below one day 
per month) in 2009, and 12.8125 days lost (just above two days 
per month) in the first half of 2010.

In December 2003, VA provided the Veteran with an examination of 
his headaches.  The Veteran reported that he had headaches 2 to 3 
times per month, and that they were associated with some 
photophobia and dizziness, but no nausea or vomiting.

The Veteran's VA treatment records show that he reported taking 
Zomig 2 to 3 times per month to his treating VA physician in May 
2004.  Significantly, according to the National Institutes of 
Health (NIH), Zomig is used to treat the symptoms of migraine 
headaches.  The VA physician prescribed continuing Zomig.  In 
October 2004, the Veteran told his treating VA physician that he 
was having increased headaches and more problems with nausea and 
vomiting, although he could not say for certain whether the 
nausea was caused by his headaches.  In April 2005, the Veteran 
told his treating VA physician that he was having 3 to 4 migraine 
headaches per month.  The physician noted that the Veteran was 
taking Zomig for abortive treatment (i.e., to alleviate the 
symptoms of an active migraine), but was not using any 
prophylactic treatment (i.e., to prevent migraine headaches).  

In July 2009, VA provided the Veteran with a second examination 
of his headaches.  The Veteran reported having 2 to 3 headaches 
per month for the last 4 months, with each lasting 8 to 10 hours.  
The VA examiner diagnosed the Veteran with migraine headaches, 
and noted that "[al]though his [headache] frequency has 
increased, he has lost only 3 days in the last year of full time 
employment....However he has taken vacation time off when he has 
had headaches."

The Veteran is competent to observe the frequency and intensity 
of his migraine headaches.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Here, the Board finds that the 
Veteran's reports regarding the frequency and prostrating nature 
of his diagnosed migraine headaches are credible, because he has 
been entirely consistent in his comments to both his treating VA 
physician and to VA examiners.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (ascribing heightened credibility to statements made to 
clinicians for the purpose of treatment).  Indeed, the Veteran 
told his treating VA physician, for the purpose of treatment, 
that he had taken his abortive migraine treatment 2 to 3 times 
per month in May 2004, thereby providing strong evidence in 
support of his contention that he has migraine headaches occur at 
least once a month.

The evidence does not show that the Veteran has had migraines 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability for any part of the 
appellate period.  The Veteran has added to the record his 2009 
and 2010 Leave and Earnings Statements, which show that he has 
taken 72.5 hours of sick leave and 52.5 hours of annual leave in 
2010, and that he took 53 hours of sick leave and 127 hours of 
annual leave in 2009.  While this time is significant, and, when 
combined with the aforementioned VA treatment records, sufficient 
to show migraine attacks occurring on an average once a month 
over the last several months, these records do not indicate 
"severe economic inadaptability."  Rather, they indicate that 
the Veteran has been able to maintain regular, full-time 
employment, with no more leave necessary than is contemplated by 
his 30 percent disability rating.  As such, a 50 percent 
disability rating for the Veteran's migraine headaches is not for 
application.

The Board finds that the evidence supports a 30 percent 
disability rating for entire appeal period, for the Veteran's 
migraine headaches, under Diagnostic Code 8100.  38 C.F.R. §§ 
4.3, 4.124a.  Based upon the guidance of the Court in Hart, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings are appropriate; however, in the present case, the 
Veteran's symptoms met the criteria for a 30 percent disability 
rating throughout the course of the period on appeal, and, as 
such, staged ratings are not warranted.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  As pointed out 
above, the Board finds no evidence that the Veteran's migraine 
headaches interfere with his ability to work beyond the 30 
percent disability rating.  Furthermore, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the Veteran is not adequately 
compensated for his disability by the regular Rating Schedule. 
VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are 
based on the average impairment of earning capacity).




ORDER

A disability rating of 30 percent, but no more, for migraine 
headaches is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


